DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/22 has been entered.
Status of the claims:  Claims 34-38, 54 are currently pending.
Priority:  This application is a 371 of PCT/EP2017/061902 (05/17/2017)
and claims foreign priority to UK 16169997.0 (05/17/2016),  1701908.4 (02/06/2017).
Election/Restrictions
Applicant affirmed the election without traverse to prosecute the invention of Group I, claims 34-38, in the response dated 6/16/20. 
RESPONSE TO APPLICANT REMARKS / AMENDMENT 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 34-38, 54 are rejected under 35 U.S.C. 103 as being unpatentable over Marton et al. (WO2003052101) in view of Gagneur et al. (WO2012019765), Cuppens (EP2201143) and Neto et al. (US 2015/0322508).
Regarding claim 34, Marton teaches a method of identifying a plurality of biological samples containing on or more nucleic acids (claims 1, 22), the method comprising: 
(a) providing a plurality of carriers, being substrates or containers, each carrier containing a nucleic acid-comprising biological sample (claims 1, 22), wherein: 
(i) each carrier comprises, in addition to the nucleic acid-comprising sample, at least 2 nucleotide barcode nucleic acids for labelling said carrier (claim 26, nucleic acid spike-in tags) and wherein said at least 2 nucleotide barcode nucleic acids do not hybridize to the nucleic acid of the biological sample and are not incorporated in the nucleic acid of the biological sample (p. 12-13: “Spike-in tags that are not cross-reactive … can be used for sample identification and tracking”, “if the spike-in tag hybridizes with its complementary probe as well as with a sequence in the biological sample or with a probe complementary to a sequence in the biological sample then the probe is said to be cross-reactive.”); 
(ii) each of the at least 2 nucleotide barcode nucleic acids comprises a different minimal nucleotide barcode sequence with a length of at least 4 nucleotides (p. 14: “Nucleic acid spike-in tags of the invention are typically between about 20-5000 nucleic acid residues, more typically between about 40-80 nucleic acid residues”); 
(iii) the combination of the sequences of the different nucleotide barcode nucleic acids forms a transferable molecular identification barcode, whereby each transferable molecular identification barcode is different for each of the carriers (p. 18; Fig. 6A),
Regarding the instant claim limitation of each carrier comprises … at least 2 nucleotide barcode nucleic acids this corresponds to Marton’s spike-in tags illustrated in Figure 6A  (p. 18, l. 14: “each row and column of a sample-containing plate is assigned its own unique spike-in tag.  With the addition of two spike-in tags to each sample (one corresponding to the row (or x-axis) and one corresponding to the column (or y-axis) of the sample-containing plate), a sample's molecular barcode can impart positional information. … Figure 6A illustrates this type of identification scheme.”).  Fig. 6A shows:

    PNG
    media_image1.png
    577
    1414
    media_image1.png
    Greyscale

where the instant claim carrier corresponds to Marton’s well.  
Instant claim 34 continues and Marton teaches:
(iv) each of the at least 2 nucleotide barcode nucleic acids further comprises a constant sequence flanking the minimal nucleotide barcode sequence at one or both ends, each constant sequence comprising one or both of:
(A) a sequence identifier sequence, which is identical in all nucleotide barcode nucleic acids belonging to a batch of biological samples and which facilitates identification of the biological sample as belonging to the batch; and 
(B) an extracting sequence present at a defined length from the minimal nucleotide barcode sequence, which is identical in all nucleotide barcode nucleic acids and which facilitates identification of the minimal nucleotide barcode sequence at the defined length from the extracting sequence, wherein the constant sequence is not encoded in any naturally occurring genome or cloning vector, and
Regarding the above added claim language of a constant sequence flanking the minimal nucleotide barcode sequence at one of both ends … comprising one or both of: (A) a sequence identifier sequence … and (B) an extracting sequence, Marton teaches on p. 13, l. 15: “Predetermined sequences on either end or at internal positions may be added to the spike-in tag for the purposes of facilitating standard molecular biological manipulations” and “In a preferred embodiment, using inkjet arrays, the nucleic acid spike-in tag has 60 nucleic acid residues with 8 nucleic acid residues coming from predetermined sequences” where the predetermined sequences correspond to the instant claims constant sequence.  Although Marton does not specify the same constant sequence, one of ordinary skill in the art would have considered using a predetermined sequence which was the same in each of the tags to facilitating standard molecular biological manipulations which would also facilitate unique identification of the sample, including a batch or at a defined length from the barcode (i.e. ~8 nt) and arrive at the claim limitation.
Instant claim 34 continues and Marton teaches:
(v) each carrier contains a macroscopic barcode label corresponding to the transferable molecular identification barcode present on said carrier (p. 40: “A label on the outside of each container could provide an indication of the molecular barcode present inside the container.”); 
(b) processing and sequencing by a parallel sequencing method 
(i) one or more target sequences in the one or more nucleic acids of the biological sample and 
(ii) sequences in the nucleotide barcode nucleic acids comprising the minimal nucleotide barcode sequences (p. 45: “This molecular barcode can be distinguished through the use of DNA sequencing.”), wherein:
the sequenced target sequences in the one of more nucleic acids of the biological sample and in the nucleotide barcode nucleic acids are separate target sequences (p. 45: “A sub-population of plasmids in the library will have as their insert a nucleic acid sequence corresponding to the sequence of the added spike-in tags.”)  
(c) determining and selecting from the obtained sequence data of step (b) the sequences derived from nucleotide barcode nucleic acids, comprising selecting from the obtained sequence data of step (b) the sequences derived from nucleotide barcode nucleic acids by identifying sequences having one or more nucleotide barcode sequence identifier sequences adjacent to the minimal nucleotide barcode sequence; 
(d) determining and selecting the minimal nucleotide barcode sequences within the selected sequences of step (c) that have a nucleotide barcode sequence identifier sequence, comprising:
(i) selecting the sequence present between two extracting sequences at the defined length, or selecting the sequence present adjacent to one extracting sequence at the defined length; and
(ii) determining these selected sequences as minimal nucleotide barcode sequences; and 
(e) comparing the determined minimal nucleotide barcode sequences of step (d)(ii) with the expected minimal nucleotide barcode sequences based on the macroscopic barcode label provided with the carrier, thereby identifying the sample and/or a contamination (claims 1, 52; claim 1: “(b) processing said sample through a plurality of processing steps; (c) determining the identity of the spike-in tags in said processed sample to determine a second molecular barcode”).
	Although Marton teaches sequencing generally, the prior art does not specifically refer to parallel sequencing.  However, such techniques were well known in the art and taught in closely related art such as Gagneur wherein sample barcode tracking utilized parallel sequencing in a manner compatible with the teaching of Marton such that one of ordinary skill in the art would have a reasonable expectation of success in the combination.  Regarding the instant claim steps subsequent to sequencing including determining, selecting and comparing, such steps well-known in the art (Gagneur p. 23-27; Cuppens claim 14-15; Neto Figs. 2-3, claim 21) and taught by Marton generally and one of ordinary skill in the art would have considered such steps routine in order to process sequencing data to determine a barcode within the sample.  
	Regarding claim 35, further comprising: ligating adaptors to the target sequences of the one of more nucleic acids in the sample and to the nucleotide barcode nucleic acids comprising the nucleotide barcode sequences, thereby generating ligated products; and sequencing the one or more nucleic acids of the sample and the nucleotide barcode nucleic acids using the ligated products as sequencing templates.  However, Cuppens teaches ligation of adaptors ([0029]; [0076]-[0079]: adapters are ligated, MLPA; Figure 6) in a sequencing method that uses a sample specific DNA tag, marker nucleic acid, or barcode to ensure quality control of genetic tests.  One of ordinary skill in the art following the teaching of Marton would be well aware of ligation of adaptors to produce ligated products prior to a sequencing step and as taught by Cuppens.  Such steps are routine in the art and one of ordinary skill in the art would have a reasonable expectation of success in arriving at the claimed invention.
Regarding claims 36 and 37, further comprising performing enrichment of the target sequence and the barcodes, wherein enrichment includes amplification, such techniques are well known in the art and Marton teaches amplification by PCR (p. 45: “PCR is used to confirm the presence of the expected spike-in tags in the library.”) as does Cuppens (claim 2) such that one of ordinary skill in the art would have a reasonable expectation of success in arriving at the claimed invention. 
Regarding claim 38, further comprising attaching a pooling barcode to the target and barcode sequences, wherein the attaching is performed by “covalent binding followed by nucleic acid synthesis” and pooling the samples, one of ordinary skill in the art would consider utilizing barcoding when pooling samples such as suggested by Marton (p. 36: “barcodes can be used to monitor pool identities.”) and utilize well-known techniques such as taught by Neto (claim 1-2: “inserting the molecular barcodes in one or both ends of said target region”; Fig. 1) to incorporate pooling barcodes into the target and spike-in to further tag the samples for analysis and arrive at the claimed invention.
Regarding claim 54, wherein the nucleotide barcode nucleic acids and the sequenced target sequences are substantially the same length, Marton teaches that the target polynucleotides can be from any source and are typically short fragments (p. 28: “Preferably, the target polynucleotides are short and/or fragmented polynucleotide molecules which are representative of the original nucleic acid population of the cell.”) while the spike-in tags / barcodes were 60 nucleotides in Marton’s Example 1 (p. 41: “oligonucleotides that were 60 nucleotides in length were synthesized”).  Based on the disclosure of Marton, one of ordinary skill in the art would have reasonably expected target sequences in a range including on the order of 60 nucleotides in the target fragmented polynucleotides and arrive at the claimed invention. 
Response
Applicant argues that the cited art does not teach or suggest the constant sequence of the instant claims.  Marton teaches on p. 13, l. 15: “Predetermined sequences on either end or at internal positions may be added to the spike-in tag for the purposes of facilitating standard molecular biological manipulations” and “In a preferred embodiment, using inkjet arrays, the nucleic acid spike-in tag has 60 nucleic acid residues with 8 nucleic acid residues coming from predetermined sequences” where the predetermined sequences correspond to the instant claims constant sequence.  Although Marton does not specify the same constant sequence, one of ordinary skill in the art would have considered using a predetermined sequence which was the same in each of the tags to facilitating standard molecular biological manipulations which would also facilitate unique identification of the sample, including a batch or at a defined length from the barcode (i.e. ~8 nt) and arrive at the claim limitation.  Regarding the claim language of wherein the constant sequence is not encoded in any naturally occurring genome or cloning vector, Marton teaches that the spike-in tags have such a property (p. 5: “RNA molecules that are spike-in tags, said spike-in tags each consisting of an RNA molecule comprising a sequence not known (i) to be present in any naturally occurring nucleic acid, or (ii) to encode any naturally occurring protein”).
Thus, none of Applicant’s arguments are not persuasive and the rejection maintained.

Conclusion
The claims are not in condition for allowance.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT H HAVLIN/Primary Examiner, Art Unit 1675                                                                                                                                                                                                        December 10, 2022 01:51 pm